[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Fuller v. Eppinger, Slip Opinion No. 2018-Ohio-2629.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-2629
 THE STATE EX REL. FULLER, APPELLANT, v. EPPINGER, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Fuller v. Eppinger, Slip Opinion No.
                                     2018-Ohio-2629.]
Mandamus—Statute corrects minimum sentence imposed in excess of the statutory
        limit by operation of law—Court of appeals’ dismissal of complaint
        affirmed.
     (No. 2017-1386—Submitted January 23, 2018—Decided July 10, 2018.)
                         APPEAL from the Court of Appeals for
                            Lorain County, No. 16CA010939.
                                    ________________
        Per Curiam.
        {¶ 1} Appellant, Michael Fuller, appeals the dismissal of his petition for a
writ of habeas corpus that he filed against appellee, LaShann Eppinger, warden of
the Grafton Correctional Institution, where Fuller is incarcerated. We affirm.
                              SUPREME COURT OF OHIO




                                     Background
       {¶ 2} In December 1990, Fuller was convicted of one count of robbery and
two counts of aggravated burglary. The Cuyahoga County Court of Common Pleas
sentenced Fuller to 3 to 15 years’ imprisonment for the robbery and 5 to 25 years’
imprisonment for the aggravated burglaries, all to be served concurrently. In
October 1991, the trial court suspended Fuller’s sentences and placed him on
probation. While on probation, Fuller committed additional crimes. The trial court
revoked his probation in 1992 and ordered the original sentence into execution.
       {¶ 3} On June 8, 1992, Fuller was convicted of rape, aggravated burglary,
felonious assault, and attempted felonious assault in Cuyahoga County Common
Pleas Court. The court sentenced him to an indefinite aggregate prison sentence of
25 to 75 years.
       {¶ 4} At the time of Fuller’s convictions, the Ohio Revised Code placed a
limit on consecutive indefinite terms of imprisonment:


                  Consecutive terms of imprisonment imposed shall not
       exceed:
       ***
                  (2) An aggregate minimum term of fifteen years * * * when
       the consecutive terms imposed are for felonies other than aggravated
       murder or murder.


Former R.C. 2929.41(E), Am.Sub.S.B. No. 258, 143 Ohio Laws, Part I, 1308, 1440.
In State v. White, 18 Ohio St. 3d 340, 341, 481 N.E.2d 596 (1985), we held that the
statute was self-executing and that therefore a minimum sentence imposed in excess
of the statutory limit was not reversible error.
       {¶ 5} On direct appeal from his 1992 convictions, Fuller challenged his 25-
year minimum sentence as a violation of former R.C. 2929.41(E). The court of




                                           2
                                 January Term, 2018




appeals agreed, but citing White, held that there was no reversible error because
“R.C. 2929.41(E)(3) [sic] is a self-executing statute which automatically limits the
aggravated minimum term to fifteen years.” State v. Fuller, 8th Dist. Cuyahoga.
Nos. 63987 and 63988, 1993 WL 437596, *10 (Oct. 28, 1993).
       {¶ 6} On April 8, 2016, Fuller filed a petition for a writ of habeas corpus in
the Ninth District Court of Appeals, arguing that he was entitled to immediate
release because his aggregate minimum sentence for his 1992 convictions exceeded
the allowable limit under former R.C. 2929.41(E). Fuller and Eppinger both filed
motions for summary judgment, and Eppinger filed a motion to dismiss.
Eppinger’s summary-judgment motion included a letter from the Department of
Rehabilitation and Correction’s Bureau of Sentence Computation, dated July 16,
2015, indicating that it had properly capped Fuller’s aggregate minimum sentence
at 15 years.
       {¶ 7} On September 15, 2017, the Ninth District Court of Appeals granted
Eppinger’s motion to dismiss the complaint for failure to state a claim. Fuller
appealed.
                                       Analysis
       {¶ 8} Habeas corpus is generally available only when the petitioner’s
maximum sentence has expired and he is being held unlawfully. Heddleston v.
Mack, 84 Ohio St. 3d 213, 214, 702 N.E.2d 1198 (1998). An inmate is not entitled
to a writ of habeas corpus upon completion of his minimum sentence. State ex rel.
Lockhart v. Sheldon, 146 Ohio St. 3d 468, 2016-Ohio-627, 58 N.E.3d 1124, ¶ 5.
Fuller’s entire argument appears to be based on a misunderstanding of the
difference between an aggregate minimum sentence and an aggregate maximum
sentence.
       {¶ 9} Given that Fuller has not completed his aggregate maximum sentence,
the court of appeals correctly dismissed his petition for failure to state a claim.
                                                                  Judgment affirmed.




                                           3
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, and
DEWINE, JJ., concur.
       DEGENARO, J., not participating.
                                 _________________
       Michael Fuller, pro se.
       Michael DeWine, Attorney General, and Maura O’Neill Jaite, Assistant
Attorney General, for appellee.
                                 _________________




                                          4